Citation Nr: 1335304	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-24 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder (to include pulmonary disease secondary to asbestos exposure), claimed as chronic bronchitis and breathing problems. 

2.  Entitlement to service connection for a chronic low back disability with sciatic nerve neuropathy (claimed as bone and nerve damage (neuropathy)).


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1965 to March 1969.  Pertinent military records associated with his claim establish his shipboard service aboard "brown water" naval vessels operating on the inland waterways within the territorial confines of the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007 and August 2009 by the Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for a chronic respiratory disorder (to include pulmonary disease secondary to asbestos exposure), claimed as chronic bronchitis and breathing problems, and a chronic low back disability with sciatic nerve neuropathy (claimed as bone and nerve damage (neuropathy)).  

In an October 2012 videoconference hearing, the Veteran appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

The Board notes that the Veteran had been represented earlier in this appeal by a private attorney, Paul M. Goodson, Esq.  At the October 2012 hearing, the Veteran acknowledged Attorney Goodson's previous involvement in his claim but reported that the attorney had since withdrawn his representation of the appellant, despite VA having never received any motion from Mr. Goodson to discontinue serving as the Veteran's attorney.  The Veteran consented to proceed with the hearing without his attorney.  The Board sent a written inquiry to Mr. Goodson requesting clarification of the matter.  In response, in correspondence dated in July 2013, Attorney Goodson stated that he was under the belief that his representation of the Veteran was no longer in effect as of May 2011, but acknowledged that he may still have an obligation to continue representing the Veteran.  Mr. Goodson presented the Veteran with copies of the appropriate forms to affirm his appointment as his attorney and motioned to the Board for withdrawal of representation in the event that the Veteran did not actively elect to appoint Mr. Goodson as his attorney by a deadline of July 31, 2013.  The deadline came and passed without further response or action from the Veteran.  Thereafter, in October 2013, the undersigned Veterans Law Judge granted Attorney Goodson's motion to withdraw further representation of the Veteran.  The Veteran is now deemed to be his own pro se representative in the present appeal.    

For the reasons discussed in the REMAND portion of the decision below, the issue of entitlement to service connection for a chronic low back disability with sciatic nerve neuropathy (claimed as bone and nerve damage (neuropathy)) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be duly notified by VA if any further action is required on his part. 


FINDINGS OF FACT

In October 2012, prior to the promulgation of a decision in the appeal, the Board received direct notification from the appellant requesting a withdrawal of his appeal with regard to service connection for a chronic respiratory disorder (to include pulmonary disease secondary to asbestos exposure), claimed as chronic bronchitis and breathing problems, which is currently in appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, after the appeal was transferred to the custody of the Board in September 2012, but prior to promulgation of an appellate decision, the appellant presented statements at an October 2012 videoconference hearing before the undersigned Veterans Law Judge, in which he expressly withdrew his appeal with regard to the issue of entitlement to service connection for a chronic respiratory disorder (to include pulmonary disease secondary to asbestos exposure), claimed as chronic bronchitis and breathing problems; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the June 2007 rating decision, with respect to the issue of entitlement to service connection for a chronic respiratory disorder (to include pulmonary disease secondary to asbestos exposure), claimed as chronic bronchitis and breathing problems, is dismissed.


REMAND

With regard to the remaining issue on appeal, entitlement to service connection for a chronic low back disability with sciatic nerve neuropathy (claimed as bone and nerve damage (neuropathy)), the Veteran contended at his October 2012 Board hearing that he sustained a low back injury with spinal disc damage during active naval service that resulted in chronic disabling residual disability.  Specifically, he states that he was assigned to a smaller type of naval vessel whose design did not handle rough seas well and, as a result, his low back was injured from his being tossed about in violently heavy seas while serving aboard this ship.  (The Board notes that the Veteran's service medical records do indicate that he was treated for injuries sustained in accidental falls aboard ship, which does not contradict his testimony in this regard, although the medical records reflect treatment only for injuries of his head in July 1965, left hand and thumb in May 1968, left knee in December 1968, and left ankle in January 1969, as a result of these accidental falls.)
  
The Veteran related a post-service history of having been first diagnosed with back problems in the early 1970's and treated with low back surgery in 1972 by a private physician whom he identified as "Dr. O. P. Miller."  A review of the claims file indicates that Dr. Miller's private records are not associated with the claim, and that no attempt was undertaken by to obtain them for inclusion in the evidence.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a statutory duty to assist a claimant by securing any relevant VA, military or other governmental records, and private medical, employment, or other civilian records.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  Furthermore, when reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the veteran in developing his claim by attempting to obtain the referenced private medical records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).    Given that the 1972 records of low back treatment and surgery from Dr. O. P. Miller, if obtainable, are relevant to the current back disability claim and may be probative of the claim due to their proximity in time relative to the date of the Veteran's separation from service, VA's duty to assist requires that it should at least contact the Veteran for further details regarding such treatment and, after obtaining the appropriate waivers, make one good faith effort to attempt to obtain Dr. O. P. Miller's medical records for association with the Veteran's claims file.  A remand for the aforementioned evidentiary development is therefore warranted.    

The Veteran reports that he currently receives his medical treatment for his back complaints through VA.  He testified at his October 2012 hearing that he was scheduled to undergo back treatment approximately 1 - 2 weeks after the October 2012 hearing at the "Duke or Durham VA [medical center]" to receive epidural injections into his spine to help relieve his symptoms.  A review of the claims file and the VBMS and Virtual VA electronic information databases, however, reflects that his VA medical records are current only up to July 2012 and do not include these pertinent VA records.  In this regard, the Court has held in the case of Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990), that VA's statutory duty to assist a claimant in developing facts pertinent to his claim encompasses searching for records in VA's control or possession.  Therefore, a remand is appropriate to obtain the outstanding relevant evidence.

After the above development actions are undertaken, the agency of original should consider the evidence obtained and, based on its review, determine whether or not it should schedule to the Veteran for a VA medical examination by the appropriate clinician to obtain a nexus opinion.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO/AMC for the following action:

1.  The VA clinical evidence of record is current up to July 2012.  The RO should provide the Veteran with the opportunity to submit additional evidence in support of his claim for VA compensation for a chronic low back disability with neurologic involvement, or otherwise identify relevant treatment sources, both private and VA.  After obtaining the appropriate waivers, the RO should attempt to obtain copies of any such records not already associated with the Veteran's claims file.  These records should include, but are not limited to, those relating to his alleged treatment and surgery for a low back disorder in 1972 from Dr. O. P. Miller, and the records of treatment for low back pain around or after October 2012 at the Duke and/or Durham VA Medical Center(s) in North Carolina.   

If the RO cannot obtain these medical records listed above and/or any other medical records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  After the foregoing development has been accomplished, the agency of original should consider the evidence obtained and, based on its review, determine whether or not it should schedule to the Veteran for a VA medical examination by the appropriate clinician to obtain a nexus opinion.  If such an examination is warranted, the RO/AMC should undertake the appropriate action.  

In the event that the RO/AMC determines that a medical examination for a nexus opinion is not warranted, a memorandum should be prepared discussing the RO/AMC's reasons for this determination.  The memorandum should thereafter be associated with the Veteran's claims file.

3.  After the above development has been undertaken, the RO shall readjudicate the claim of entitlement to service connection for a chronic low back disability with sciatic nerve neuropathy (claimed as bone and nerve damage (neuropathy)), in consideration of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case and provided with sufficient opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


